Citation Nr: 1222736	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-06 444	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for left knee degenerative joint disease, currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for right knee retropatellar pain syndrome, currently rated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for lumbar spine degenerative joint disease, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case was then transferred to the RO in Nashville, Tennessee.

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record, and that the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The issue of entitlement to a TDIU is raised by the record in this case.  As such, the issues on appeal are as reflected above.  

The Board notes that recent VA medical records were added to the Veteran's electronic Virtual VA eFolder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher disability evaluations for service-connected degenerative joint disease of the left knee and lumbar spine, as well as for right knee retropatellar pain syndrome.  The Veteran was afforded VA examinations in June 2007 and December 2008.  In correspondence received from the Veteran's representative in February 2012, it was noted that since that time, the disabilities have become worse, and a September 2009 VA treatment record notes worsening back pain.  In addition, the Board notes that private and VA records dated in 2009 associated with the claims folder, as well as VA records electronically available through the Compensation and Pension Records Interchange (CAPRI) that were uploaded to the Virtual VA eFolder in November 2011, reflect relevant treatment.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds it necessary to remand the claims.  

In addition, VA records dated in September 2009 note that the Veteran needed a "new" Family and Medical Leave Act of 1993 (FMLA) form and the September 2009 FMLA form reflects that it was necessary for the Veteran to take time off from work due to his back disability.  VA has a responsibility to obtain records generated by federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Thus, on remand, all pertinent FMLA-related records must also be obtained and associated with the claims file.

As noted in the introduction, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record, and that the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In addition to the FMLA records, in January 2007, the Veteran reported interference with employment due to service-connected disabilities.  The Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the increased rating claims and VA is required to decide the issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  

The Board notes that an opinion in regard to a TDIU has not been obtained.  As such, the VA medical examinations of the Veteran should include consideration of whether the Veteran is prevented from securing or following a substantially gainful occupation due to his service-connected disabilities.  Additionally, on remand, a new notice letter should be sent to the Veteran for this aspect of his claims.

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2009.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain copies of all VA treatment records dating from October 2009.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3.  Attempt to obtain any additional records in association with FMLA that have not been associated with the claims folder.

4.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his lumbar spine, and right knee and left knee disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder for review.

All indicated tests should be performed.  The examiner should report all pertinent findings.  The examiner should report the Veteran's range of motion findings, whether or not the Veteran experiences radiculopathy to the lower extremities or any other neurological impairment associated with the back disability, and comment on whether the Veteran experiences any incapacitating episodes because of his back disability.  In addition, the examiner should report whether there is any right or left knee lateral instability or recurrent subluxation, and if so, the degree of such should be expressed in terms of mild, moderate or severe.

In describing any limitation of function, the point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain limits functional ability during flare-ups or when the back or knees are used repeatedly.  All functional losses caused by service-connected lumbar spine disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.   (Currently, service connection is in effect only for these three disabilities.)

All findings and conclusions should be set forth in a legible report with supporting rationale for any opinions.

5.  Then, after conducting any further development deemed warranted, adjudicate the issue of entitlement to a TDIU, and readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the eFolder in Virtual VA and the Veteran and his representative provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

